Case 2:20-cv-02843-TJH-PVC Document 23 Filed 12/14/20 Page 1 of 1 Page ID #:405



   1
   2
   3
   4
   5
   6
   7
   8                            UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
  11   JOHN MISKO,                                  Case No. CV 20-2843 TJH (PVC)
  12                         Petitioner,
                                                                 JUDGMENT
  13          v.
  14   M. POLLARD, Acting Warden, et al.,
  15                         Respondents.
  16
  17          Pursuant to the Court’s Order Accepting Findings, Conclusions and
  18   Recommendations of United States Magistrate Judge,
  19
  20          IT IS HEREBY ADJUDGED that the above-captioned action is dismissed without
  21   prejudice for lack of jurisdiction.
  22
  23   DATED: DECEMBER 14, 2020
  24
  25
                                                   TERRY J.
                                                         J. HATTER,
                                                              TTER, JR.
                                                            HAT
  26                                               UNITED
                                                        D STATES
                                                          STTATES DISTRICT JUDGE
                                                                           JU
                                                                            UDGE
  27
  28
